Exhibit 10.39
 
SUBSCRIPTION AGREEMENT
 
SUBSCRIPTION AGREEMENT (this “Agreement”) made as of the last date set forth on
the signature page hereof between Sunovia Energy Technologies, Inc. a Nevada
corporation (the “Company”), and the undersigned (the “Subscriber”).
 
W I T N E S S E T H:
 
WHEREAS, the Company is conducting a private offering (the “Offering”)
consisting of up to 30,000,000 shares (the “Shares”) of common stock, $0.001 par
value per share (“Common Stock”), pursuant to Section 4(2) of the Securities Act
of 1933, as amended (the “Securities Act”) and Rule 506 promulgated thereunder;
and
 
WHEREAS, the Subscriber desires to purchase that number of Shares set forth on
the signature page hereof on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:
 
I.  
SUBSCRIPTION FOR SHARES AND REPRESENTATIONS BY SUBSCRIBER

 
1.1 Subscriber hereby irrevocably subscribes for and agrees to purchase from the
Company such number of Shares, and the Company agrees to sell to the Subscriber
as is set forth on the signature page hereof, at a per share price equal to
$0.042 per Share.  The purchase price is payable by wire transfer of immediately
available funds or check payable to the Company to the Company pursuant to the
wire instructions set forth on Schedule 1.1 or directly to EPIR Technologies,
Inc. (“EPIR”), who has agreed to accept payment and apply it to amounts owed by
the company to EPIR .
 


1.2 The Subscriber recognizes that the purchase of the Shares involves a high
degree of risk including, but not limited to, the following: (a) the Company has
limited operating history and requires substantial funds in addition to the
proceeds of the Offering; (b) an investment in the Company is highly
speculative, and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Shares; (c) the
Subscriber may not be able to liquidate its investment; (d) transferability of
the Shares is extremely limited; (e) in the event of a disposition, the
Subscriber could sustain the loss of its entire investment; (f) the Company has
not paid any dividends since its inception and does not anticipate paying any
dividends; and (g) the Company may issue additional securities in the future
which have rights and preferences that are senior to those of the Common
Stock.  Without limiting the generality of the representations set forth in
Section 1.5 below, the Subscriber represents that the Subscriber has carefully
reviewed the section of the Memorandum captioned “Risk Factors.”
 
1.3 The Subscriber represents that the Subscriber is an “accredited investor” as
such term is defined in Rule 501 of Regulation D (“Regulation D”) promulgated
under the Securities Act, as indicated by the Subscriber’s responses to the
questions contained in Article VI hereof, and that the Subscriber is able to
bear the economic risk of an investment in the Shares.
 
 
 

--------------------------------------------------------------------------------

 
1.4 The Subscriber hereby acknowledges and represents that (a) the Subscriber
has knowledge and experience in business and financial matters, prior investment
experience, including investment in securities that are non-listed, unregistered
and/or not traded on a national securities exchange nor on the National
Association of Securities Dealers, Inc. (the “NASD”) automated quotation system
(“NASDAQ”), or the Subscriber has employed the services of a “purchaser
representative” (as defined in Rule 501 of Regulation D), attorney and/or
accountant to read all of the documents furnished or made available by the
Company both to the Subscriber and to all other prospective investors in the
Shares to evaluate the merits and risks of such an investment on the
Subscriber’s behalf; (b) the Subscriber recognizes the highly speculative nature
of this investment; and (c) the Subscriber is able to bear the economic risk
that the Subscriber hereby assumes.
 
1.5 The Subscriber hereby acknowledges receipt and careful review of this
Agreement, all documents filed by the Company with the Securities and Exchange
Commission, and any documents which may have been made available upon request as
reflected therein (collectively referred to as the “Offering Materials”) and
hereby represents that the Subscriber has been furnished by the Company during
the course of the Offering with all information regarding the Company, the terms
and conditions of the Offering and any additional information that the
Subscriber has requested or desired to know, and has been afforded the
opportunity to ask questions of and receive answers from duly authorized
officers or other representatives of the Company concerning the Company and the
terms and conditions of the Offering.
 
1.6 (a)           In making the decision to invest in the Shares the Subscriber
has relied solely upon the information provided by the Company in the Offering
Materials.  To the extent necessary, the Subscriber has retained, at its own
expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Shares hereunder.  The Subscriber disclaims reliance on any
statements made or information provided by any person or entity in the course of
Subscriber’s consideration of an investment in the Shares other than the
Offering Materials.
 
(b)           The Subscriber represents that (i) the Subscriber was contacted
regarding the sale of the Shares by the Company (or an authorized agent or
representative thereof) with whom the Subscriber had a prior substantial
pre-existing relationship and (ii) no Shares were offered or sold to it by means
of any form of general solicitation or general advertising, and in connection
therewith, the Subscriber did not (A) receive or review any advertisement,
article, notice or other communication published in a newspaper or magazine or
similar media or broadcast over television or radio, whether closed circuit, or
generally available; or (B) attend any seminar meeting or industry investor
conference whose attendees were invited by any general solicitation or general
advertising.
 
1.7 The Subscriber hereby represents that the Subscriber, either by reason of
the Subscriber’s business or financial experience or the business or financial
experience of the Subscriber’s professional advisors (who are unaffiliated with
and not compensated by the Company or any affiliate or selling agent of the
Company, directly or indirectly), has the capacity to protect the Subscriber’s
own interests in connection with the transaction contemplated hereby.
 
1.8 The Subscriber hereby acknowledges that the Offering has not been reviewed
by the United States Securities and Exchange Commission (the “SEC”) nor any
state regulatory authority since the Offering is intended to be exempt from the
registration requirements of Section 5 of the Securities Act, pursuant to
Regulation D.  The Subscriber understands that the Shares have not been
registered under the Securities Act or under any state securities or “blue sky”
laws and agrees not to sell, pledge, assign or otherwise transfer or dispose of
the Shares unless they are registered under the Securities Act and under any
applicable state securities or “blue sky” laws or unless an exemption from such
registration is available.
 
1.9 The Subscriber understands that the Shares have not been registered under
the Securities Act by reason of a claimed exemption under the provisions of the
Securities Act that depends, in part, upon the Subscriber’s investment
intention.  In this connection, the Subscriber hereby represents that the
Subscriber is purchasing the Shares for the Subscriber’s own account for
investment and not with a view toward the resale or distribution to others.  The
Subscriber, if an entity, further represents that it was not formed for the
purpose of purchasing the Shares.
 
1.10 The Subscriber understands that the common stock is quoted on the OTC
Bulletin Board and that there is a limited market for the Common Stock.  The
Subscriber understands that even if a public market develops for the Common
Stock, Rule 144 (“Rule 144”) promulgated under the Securities Act requires for
non-affiliates, among other conditions, a holding period prior to the resale (in
limited amounts) of securities acquired in a non-public offering without having
to satisfy the registration requirements under the Securities Act. The
Subscriber understands and hereby acknowledges that the Company is under no
obligation to register any of the Shares under the Securities Act or any state
securities or “blue sky” laws.
 
1.11 The Subscriber consents to the placement of a legend on any certificate or
other document evidencing the Shares and any shares of common stock issuable
upon conversion of the Common Stock that such securities have not been
registered under the Securities Act or any state securities or “blue sky” laws
and setting forth or referring to the restrictions on transferability and sale
thereof contained in this Agreement.  The Subscriber is aware that the Company
will make a notation in its appropriate records with respect to the restrictions
on the transferability of such Shares. The legend to be placed on each
certificate shall be in form substantially similar to the following:
 
 
2

--------------------------------------------------------------------------------

 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES OR
“BLUE SKY LAWS,” AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
1.12 The Subscriber understands that the Company will review this Agreement and
is hereby given authority by the Subscriber to call Subscriber’s bank or place
of employment or otherwise review the financial standing of the Subscriber; and
it is further agreed that the Company, at its sole discretion, reserves the
unrestricted right, without further documentation or agreement on the part of
the Subscriber, to reject or limit any subscription, to accept subscriptions for
fractional Shares and to close the Offering to the Subscriber at any time and
that the Company will issue stop transfer instructions to its transfer agent
with respect to such Shares.
 
1.13 The Subscriber hereby represents that the address of the Subscriber
furnished by Subscriber on the signature page hereof is the Subscriber’s
principal residence if Subscriber is an individual or its principal business
address if it is a corporation or other entity.
 
1.14 The Subscriber represents that the Subscriber has full power and authority
(corporate, statutory and otherwise) to execute and deliver this Agreement and
to purchase the Shares.  This Agreement constitutes the legal, valid and binding
obligation of the Subscriber, enforceable against the Subscriber in accordance
with its terms.
 
1.15 If the Subscriber is a corporation, partnership, limited liability company,
trust, employee benefit plan, individual retirement account, Keogh Plan, or
other tax-exempt entity, it is authorized and qualified to invest in the Company
and the person signing this Agreement on behalf of such entity has been duly
authorized by such entity to do so.
 
1.16 The Subscriber acknowledges that he, she or it are not Registered
Representative of an NASD or FINRA member firm or an NASD or FINRA firm.
 
1.17 The Subscriber acknowledges that at such time, if ever, as the Shares are
registered, sales of the Shares will be subject to state securities laws.
 
1.18 (a)           The Subscriber agrees not to issue any public statement with
respect to the Subscriber’s investment or proposed investment in the Company or
the terms of any agreement or covenant between them and the Company without the
Company’s prior written consent, except such disclosures as may be required
under applicable law or under any applicable order, rule or regulation.
 
(b) The Company agrees not to disclose the names, addresses or any other
information about the Subscribers, except as required by law; provided, that the
Company may use the name of the Subscriber for any offering or in any
registration statement filed.
 
1.19 The Subscriber agrees to hold the Company and its directors, officers,
employees, affiliates, controlling persons and agents and their respective
heirs, representatives, successors and assigns harmless and to indemnify them
against all liabilities, costs and expenses incurred by them as a result of (a)
any sale or distribution of the Shares by the Subscriber in violation of the
Securities Act or any applicable state securities or “blue sky” laws; or (b) any
false representation or warranty or any breach or failure by the Subscriber to
comply with any covenant made by the Subscriber in this Agreement (including the
Confidential Investor Questionnaire contained in Article VI herein) or any other
document furnished by the Subscriber to any of the foregoing in connection with
this transaction.
 
 
3

--------------------------------------------------------------------------------

 


II.  
REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

 
The Company hereby represents and warrants to the Subscriber that:
 
2.1 Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada and has full corporate power and authority to conduct its
business.
 
2.2 Capitalization and Voting Rights.  The authorized, issued and outstanding
capital stock of the Company is as set forth in the Company’s reports filed with
the Securities and Exchange Commission pursuant to the Securities Exchange Act
of 1934 (the “34 Act Reports”) and all issued and outstanding shares of the
Company are validly issued, fully paid and nonassessable.
 
2.3 Authorization; Enforceability.  The Company has all corporate right, power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby.  All corporate action on the part of the Company, its
directors and stockholders necessary for the (a) authorization execution,
delivery and performance of this Agreement by the Company; and (b)
authorization, sale, issuance and delivery of the Shares contemplated hereby and
the performance of the Company’s obligations hereunder has been taken.  This
Agreement has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to laws of general application
relating to bankruptcy, insolvency and the relief of debtors and rules of law
governing specific performance, injunctive relief or other equitable remedies,
and to limitations of public policy.  The Shares, when issued and fully paid for
in accordance with the terms of this Agreement, will be validly issued, fully
paid and nonassessable.  The issuance and sale of the Shares contemplated hereby
will not give rise to any preemptive rights or rights of first refusal on behalf
of any person which have not been waived in connection with this offering.
 
2.4 No Conflict; Governmental Consents.
 
(a) The execution and delivery by the Company of this Agreement and the
consummation of the transactions contemplated hereby will not result in the
violation of any material law, statute, rule, regulation, order, writ,
injunction, judgment or decree of any court or governmental authority to or by
which the Company is bound, or of any provision of the Articles of Incorporation
or Bylaws of the Company, and will not conflict with, or result in a material
breach or violation of, any of the terms or provisions of, or constitute (with
due notice or lapse of time or both) a default under, any lease, loan agreement,
mortgage, security agreement, trust indenture or other agreement or instrument
to which the Company is a party or by which it is bound or to which any of its
properties or assets is subject, nor result in the creation or imposition of any
lien upon any of the properties or assets of the Company.
 
(b) No consent, approval, authorization or other order of any governmental
authority is required to be obtained by the Company in connection with the
authorization, execution and delivery of this Agreement or with the
authorization, issue and sale of the Shares, except such filings as may be
required to be made with the SEC, NASD, NASDAQ and with any state or foreign
blue sky or securities regulatory authority.
 
2.5 Licenses.  Except as otherwise set forth in the 34 Act Reports, the Company
has sufficient licenses, permits and other governmental authorizations currently
required for the conduct of its business or ownership of properties and is in
all material respects in compliance therewith.
 
2.6 Litigation.  Except as set forth in the 34 Act Reports, the Company knows of
no pending or threatened legal or governmental proceedings against the Company
which could materially adversely affect the business, property, financial
condition or operations of the Company or which materially and adversely
questions the validity of this Agreement or any agreements related to the
transactions contemplated hereby or the right of the Company to enter into any
of such agreements, or to consummate the transactions contemplated hereby or
thereby. The Company is not a party or subject to the provisions of any order,
writ, injunction, judgment or decree of any court or government agency or
instrumentality which could materially adversely affect the business, property,
financial condition or operations of the Company. There is no action, suit,
proceeding or investigation by the Company currently pending in any court or
before any arbitrator or that the Company intends to initiate.
 
2.7 Disclosure.  The information set forth in the Offering Materials as of the
date hereof contains no untrue statement of a material fact nor omits to state a
material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they were made, not misleading.
 
2.8 Investment Company.  The Company is not an “investment company” within the
meaning of such term under the Investment Company Act of 1940, as amended, and
the rules and regulations of the SEC thereunder.
 
 
4

--------------------------------------------------------------------------------

 
2.9 Brokers.  Neither the Company nor any of the Company's officers, directors,
employees or stockholders has employed or engaged any broker or finder in
connection with the transactions contemplated by this Agreement and no fee or
other compensation is or will be due and owing to any broker, finder,
underwriter, placement agent or similar person in connection with the
transactions contemplated by this Agreement.  The Company is not party to any
agreement, arrangement or understanding whereby any person has an exclusive
right to raise funds and/or place or purchase any debt or equity securities for
or on behalf of the Company.
 
2.10 Intellectual Property.
 
(a) To the best of its knowledge, the Company owns or possesses sufficient legal
rights to all patents, trademarks, service marks, trade names, copyrights, trade
secrets, licenses, information and other proprietary rights and processes
necessary for its business as now conducted and as presently proposed to be
conducted, without any known infringement of the rights of others.  Except as
disclosed in the Memorandum, there are no material outstanding options, licenses
or agreements of any kind relating to the foregoing proprietary rights, nor is
the Company bound by or a party to any material options, licenses or agreements
of any kind with respect to the patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information and other proprietary rights
and processes of any other person or entity other than such licenses or
agreements arising from the purchase of “off the shelf” or standard
products.  The Company has not received any written communications alleging that
the Company has violated or, by conducting its business as presently proposed to
be conducted, would violate any of the patents, trademarks, service marks, trade
names, copyrights or trade secrets or other proprietary rights of any other
person or entity.
 
(b) Except as disclosed in the 34 Act Reports, the Company is not aware that any
of its employees is obligated under any contract (including licenses, covenants
or commitments of any nature) or other agreement, or subject to any judgment,
decree or order of any court or administrative agency, that would interfere with
their duties to the Company or that would conflict with the Company’s business
as presently conducted.
 
(c) Neither the execution nor delivery of this Agreement, nor the carrying on of
the Company’s business by the employees of the Company, nor the conduct of the
Company’s business as presently conducted, will, to the Company’s knowledge,
conflict with or result in a breach of the terms, conditions or provisions of,
or constitute a default under, any contract, covenant or instrument under which
any employee is now obligated.
 
(d) To the Company’s knowledge, no employee of the Company, nor any consultant
with whom the Company has contracted, is in violation of any term of any
employment contract, proprietary information agreement or any other agreement
relating to the right of any such individual to be employed by, or to contract
with, the Company because of the nature of the business conducted by the
Company; and to the Company’s knowledge the continued employment by the Company
of its present employees, and the performance of the Company’s contracts with
its independent contractors, will not result in any such violation.  The Company
has not received any written notice alleging that any such violation has
occurred.  Except as described in the Memorandum, no employee of the Company has
been granted the right to continued employment by the Company or to any
compensation following termination of employment with the Company except for any
of the same which would not have a material adverse effect on the business of
the Company.  The Company is not aware that any officer, key employee or group
of employees intends to terminate his, her or their employment with the Company,
nor does the Company have a present intention to terminate the employment of any
officer, key employee or group of employees.
 
2.11 Title to Properties and Assets; Liens, Etc.  Except as described in the 34
Act Reports, the Company has good and marketable title to its properties and
assets, including the properties and assets reflected in the most recent balance
sheet included in the Company’s financial statements, and good title to its
leasehold estates, in each case subject to no mortgage, pledge, lien, lease,
encumbrance or charge, other than (a) those resulting from taxes which have not
yet become delinquent; (b) liens and encumbrances which do not materially
detract from the value of the property subject thereto or materially impair the
operations of the Company; and (c) those that have otherwise arisen in the
ordinary course of business.  The Company is in compliance with all material
terms of each lease to which it is a party or is otherwise bound.
 


III.  
TERMS OF SUBSCRIPTION

 
3.1 All funds shall be submitted directly to the Company’s account identified in
Section 1.1 hereof.
 
3.2 Certificates representing the Common Stock purchased by the Subscriber
pursuant to this Agreement will be prepared for delivery to the Subscriber
within 15 business days following the closing, the timing of which is at the
Company’s sole discretion, at which such purchase takes place. The Subscriber
hereby authorizes and directs the Company to deliver the certificates
representing the Common Stock purchased by the Subscriber pursuant to this
Agreement directly to the Subscriber’s residential or business address indicated
on the signature page hereto.
 
 
5

--------------------------------------------------------------------------------

 
IV.  
CONDITIONS TO OBLIGATIONS OF THE SUBSCRIBERS

 
4.1 The Subscriber’s obligation to purchase the Shares at the closing at which
such purchase is to be consummated is subject to the fulfillment on or prior to
such closing of the following conditions, which conditions may be waived at the
option of each Subscriber to the extent permitted by law:
 
(a) Covenants.  All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the date of such closing
shall have been performed or complied with in all material respects.
 
(b) No Legal Order Pending.  There shall not then be in effect any legal or
other order enjoining or restraining the transactions contemplated by this
Agreement.
 
(c) No Law Prohibiting or Restricting Such Sale.  There shall not be in effect
any law, rule or regulation prohibiting or restricting such sale or requiring
any consent or approval of any person, which shall not have been obtained, to
issue the Shares (except as otherwise provided in this Agreement).
 
V.  
MISCELLANEOUS

 
5.1 Any notice or other communication given hereunder shall be deemed sufficient
if in writing and sent by registered or certified mail, return receipt
requested, or delivered by hand against written receipt therefor, addressed as
follows:
 
if to the Company, to it at:
Sunovia Energy Technologies, Inc.
6408 Parkland Drive, Suite 104
Sarasota, Fl 34243
Attn:  Carl Smith, CEO


if to the Subscriber, to the Subscriber’s address indicated on the signature
page of this Agreement.
 
Notices shall be deemed to have been given or delivered on the date of mailing,
except notices of change of address, which shall be deemed to have been given or
delivered when received.
 
5.2 Except as otherwise provided herein, this Agreement shall not be changed,
modified or amended except by a writing signed by the parties to be charged, and
this Agreement may not be discharged except by performance in accordance with
its terms or by a writing signed by the party to be charged.
 
5.3 Subject to the provisions of Section 5.10, this Agreement shall be binding
upon and inure to the benefit of the parties hereto and to their respective
heirs, legal representatives, successors and assigns.  This Agreement sets forth
the entire agreement and understanding between the parties as to the subject
matter hereof and merges and supersedes all prior discussions, agreements and
understandings of any and every nature among them.
 
5.4 Upon the execution and delivery of this Agreement by the Subscriber, this
Agreement shall become a binding obligation of the Subscriber with respect to
the purchase of Shares as herein provided, subject, however, to the right hereby
reserved by the Company to enter into the same agreements with other subscribers
and to add and/or delete other persons as subscribers.
 
 
6

--------------------------------------------------------------------------------

 
5.5 NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED BY ANY OF THE
PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND PROVISIONS
HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO SUCH STATE’S PRINCIPLES OF CONFLICTS OF
LAW.  IN THE EVENT THAT A JUDICIAL PROCEEDING IS NECESSARY, THE SOLE FORUM FOR
RESOLVING DISPUTES ARISING OUT OF OR RELATING TO THIS AGREEMENT IS THE COURTS
STATE OF NEW YORK IN AND FOR THE COUNTY OF NEW YORK OR THE FEDERAL COURTS FOR
SUCH STATE AND COUNTY, AND ALL RELATED APPELLATE COURTS, THE PARTIES HEREBY
IRREVOCABLY CONSENT TO THE JURISDICTION OF SUCH COURTS AND AGREE TO SAID VENUE.
 
5.6 In order to discourage frivolous claims the parties agree that unless a
claimant in any proceeding arising out of this Agreement succeeds in
establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefor.
 
5.7 The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect.  If
any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.
 
5.8 It is agreed that a waiver by either party of a breach of any provision of
this Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.
 
5.9 The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.
 
5.10 This Agreement may be executed in two or more counterparts each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument.
 
5.11 Nothing in this Agreement shall create or be deemed to create any rights in
any person or entity not a party to this Agreement, except for the holders of
Registrable Securities.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
7

--------------------------------------------------------------------------------

 


VI.  
CONFIDENTIAL INVESTOR QUESTIONNAIRE

 
6.1 The Subscriber represents and warrants that he, she or it comes within one
category marked below, and that for any category marked, he, she or it has
truthfully set forth, where applicable, the factual basis or reason the
Subscriber comes within that category.  ALL INFORMATION IN RESPONSE TO THIS
SECTION WILL BE KEPT STRICTLY CONFIDENTIAL.  The undersigned agrees to furnish
any additional information which the Company deems necessary in order to verify
the answers set forth below.
 
Category A  
The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000.



Explanation.  In calculating net worth you may include equity in personal
property and real estate, including your principal residence, cash, short-term
investments, stock and securities.  Equity in personal property and real estate
should be based on the fair market value of such property less debt secured by
such property.


Category B  
The undersigned is an individual (not a partnership, corporation, etc.) who had
an income in excess of $200,000 in each of the two most recent years, or joint
income with his or her spouse in excess of $300,000 in each of those years (in
each case including foreign income, tax exempt income and full amount of capital
gains and losses but excluding any income of other family members and any
unrealized capital appreciation) and has a reasonable expectation of reaching
the same income level in the current year.



Category C  
The undersigned is a director or executive officer of the Company which is
issuing and selling the Shares.



Category D  
The undersigned is a bank; a savings and loan association; insurance company;
registered investment company; registered business development company; licensed
small business investment company (“SBIC”); or employee benefit plan within the
meaning of Title 1 of ERISA and (a) the investment decision is made by a plan
fiduciary which is either a bank, savings and loan association, insurance
company or registered investment advisor, or (b) the plan has total assets in
excess of $5,000,000 or (c) is a self directed plan with investment decisions
made solely by persons that are accredited investors. (describe entity)

 
Category E  
The undersigned is a private business development company as defined in section
202(a) (22) of the Investment Advisors Act of 1940. (describe entity)

 
Category F  
The undersigned is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c) (3) of
the Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Shares and with total assets in excess of $5,000,000. (describe
entity)

 
Category G  
The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Shares, where the purchase is directed
by a “sophisticated investor” as defined in Regulation 506(b)(2)(ii) under the
Act.

 
Category H  
The undersigned is an entity (other than a trust) in which all of the equity
owners are “accredited investors” within one or more of the above
categories.  If relying upon this Category alone, each equity owner must
complete a separate copy of this Agreement.  (describe entity)

 
Category I  
The undersigned is not within any of the categories above and is therefore not
an accredited investor.

 
The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the closing in the event that the representations and warranties
in this Agreement shall cease to be true, accurate and complete.
 
 
8

--------------------------------------------------------------------------------

 
6.2 SUITABILITY (please answer each question)
 
(a)           For an individual Subscriber, please describe your current
employment, including the company by which you are employed and its principal
business:



(b)           For an individual Subscriber, please describe any college or
graduate degrees held by you:




(c)           For all Subscribers, please list types of prior investments:




(d)           For all Subscribers, please state whether you have participated in
other private placements before:
 
YES_______                                           NO_______
(e)           If your answer to question (d) above was “YES”, please indicate
frequency of such prior participation in private placements of:
 

 
 
Public
Companies
 
Private
Companies
Public or Private Companies
with no, or insignificant,
assets and operations
 
Frequently
     
Occasionally
     
Never
     



(f)           For individual Subscribers, do you expect your current level of
income to significantly decrease in the foreseeable future:
 
YES_______                                           NO_______
(g)           For trust, corporate, partnership and other institutional
Subscribers, do you expect your total assets to significantly decrease in the
foreseeable future:
 
YES_______                                           NO_______
(h)           For all Subscribers, do you have any other investments or
contingent liabilities which you reasonably anticipate could cause you to need
sudden cash requirements in excess of cash readily available to you:
 
YES_______                                           NO_______
(i)           For all Subscribers, are you familiar with the risk aspects and
the non-liquidity of investments such as the securities for which you seek to
subscribe?
 
YES_______                                           NO_______
(j)            For all Subscribers, do you understand that there is no guarantee
of financial return on this investment and that you run the risk of losing your
entire investment?
 
YES_______                                           NO_______
6.3 MANNER IN WHICH TITLE IS TO BE HELD.  (circle one)
 
(a)           Individual Ownership
(b)           Community Property
(c)           Joint Tenant with Right of
Survivorship (both parties
must sign)
(d)           Partnership*
(e)           Tenants in Common
(f)            Company*
(g)           Trust*
(h)           Other*
*If Securities are being subscribed for by an entity, the attached Certificate
of Signatory must also be completed.
 
6.4 The undersigned is informed of the significance to the Company of the
foregoing representations and answers contained in the Confidential Investor
Questionnaire contained in this Article VI and such answers have been provided
under the assumption that the Company will rely on them.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
9

--------------------------------------------------------------------------------

 
NUMBER OF SHARES _________ X $0.042
= $_________ (the “Purchase
Price”)                                                                






 
 
Signature                                                                Signature
(if purchasing jointly)


 
 
Name Typed or Printed                                        Name Typed or
Printed


 
 
Title (if Subscriber is an Entity)                          Title (if Subscriber
is an Entity)


 
 
Entity Name (if applicable)                                   Entity Name (if
applicable








Address                                                                  Address


 
 
City, State and Zip Code                                      City, State and
Zip Code


 
 
Telephone-Business                                             Telephone-Business


 
 
Telephone-Residence                                           Telephone-Residence


 
 
Facsimile-Business                                                Facsimile-Business


 
 
Facsimile-Residence                                              Facsimile-Residence

 
 
Tax ID # or Social Security
#                                                                           Tax
ID # or Social Security #
Name in which securities should be
issued:                                                                           




Dated:                       , 2009


This Subscription Agreement is agreed to and accepted as of ________________ ,
2009.
 
Sunovia Energy Technologies, Inc.




By:____________________________________
Name:
Title:
 
 
10

--------------------------------------------------------------------------------

 
 
CERTIFICATE OF SIGNATORY


(To be completed if Securities are
being subscribed for by an entity)




I, ____________________________, am the ____________________________ of


__________________________________________ (the “Entity”).


I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
shares of Common Stock, and certify further that the Subscription Agreement has
been duly and validly executed on behalf of the Entity and constitutes a legal
and binding obligation of the Entity.


IN WITNESS WHEREOF, I have set my hand this ________ day of _________________,
2009




_______________________________________
(Signature)




SCHEDULE 1.1


Account Name:                        Sunovia Energy Technologies, Inc.
Account #                                229012853107                       
      
ABA #                                       026009593     
Bank:                                       Bank of America       
Address:                                  Sarasota, Florida                
                   


Or, alternatively, payment is made directly to EPIR Technologies, Inc.
 
 
11